31 U.S. 141 (____)
6 Pet. 141
THE UNITED STATES
v.
JAMES PAUL.
Supreme Court of United States.

*142 The case was submitted to the court without argument, by Mr Taney, attorney-general of the United States; and by Mr Washington Quincy Morton, for the defendant.
Mr Chief Justice MARSHALL stated it to be the opinion of the court, that the third section of the act of congress, entitled "an act more effectually to provide for the punishment of certain crimes against the United States, and for other purposes," passed March 3, 1825, is to be limited to the laws of the several states in force at the time of its enactment. This was ordered to be certified to the circuit court for the southern district of New York.